On Motion for Rehearing.
(Submitted October 2, 1917. Decided December 11, 1917.)
MR. JUSTICE SANNER
delivered the opinion of the court.
Further consideration of this case on motion for rehearing convinces us that, while the conclusions announced touching the meaning of Chapter 149, Session Laws of 1915, are correct so far as they go, the final order of affirmance is too drastic. The appeals were sought to be taken under the provisions of that Act, and it is confessed by the opinion itself, as well as generally notorious, that the Act is not easy to construe. Being on the statute books, however, the appellant was entitled to follow it if he could, and he ought not to be deprived of a hearing on the *120merits merely because he has failed to properly apply it at the first attempt. We have been doubtful and hesitant ourselves, and the appellant’s perplexities are apparently not different from ours. For these reasons we have decided to vacate the order of affirmance and to hear the appeals, provided the appellant shall within thirty days hereafter serve and file such a transcript as the Act requires. That he may do this, and for the information of litigants, generally, we proceed to state what the Act means, according to our present understanding of it.
Reduced to its lowest terms, the Act provides:
(a) “All pleadings, docket entries, minute entries, judgments, all the minutes of the trial court, including all papers and files, all testimony, exhibits and other evidence, whether settled in a bill of exceptions or statement of the case or- not, shall be deemed to be brought up by an appeal and to be subject to review, and to be deemed part of the record on appeal in all cases.” This is clear and comprehensive. It means that all the proceedings in the court below may be brought up and submitted for consideration by either party on any appeal whatsoever. It is, and was intended to be, a distinct departure from the only system theretofore recognized whereby this court was restricted in its investigations to what was made to appear upon the judgment-roll, or in a settled bill of exceptions, according to the nature of the appeal.
(b) “It shall not, however, be necessary actually to bring all such papers before the supreme court, or to print them; only such as may be material or proper or necessary to be considered on the appeal need be brought up or printed. ’ ’ In other words, although the entire proceedings in the trial court are “deemed” before the supreme court, only such of them are in reality there as are actually brought up.
(c) “If the appellant desire to incorporate in his transcript * * * any paper or matter not appearing in the judgment-roll or in a bill of exceptions * * * he shall serve * * * and file * * # a praecipe stating what # * # he desires to have incorporated; * # * thereafter * * * any *121other party to the case * * * may serve * * * and file * * * a praecipe specifying what other matters * * * he desires to have incorporated; * * * a transcript of the papers so designated * * * shall * * * be deemed sufficient for all purposes of the appeal. * * * In case of disagreement between parties regarding the insertion of any matter in the transcript or its omission, the question * * * shall be * * * settled by the judge who tried the ease or * * * the supreme court * * * if it shall deem proper.” The effect of this is to- recognize that the formal and sufficient record may consist of the judgment-roll, with or without a settled bill of exceptions, depending upon the character of the appeal; to prescribe the method by which is actually brought up to the supreme court so much of the proceedings not so presented as may be material, proper or necessary to be considered, and to say that the matter so brought up, with the judgment-roll or bill of exceptions as the case may be — printed or not as the rules require — constitutes the formal record or transcript on appeal.
(d) “In any case where the proceedings * * * have been reported by the official stenographer * * * and his notes shall have been transcribed and filed * * * and * * * certified by the court or judge as correct * * * or agreed to by * * * the attorney such transcript may at the request of either party be forwarded to the clerk of the supreme court with the transcript on appeal. * * * Such stenographer’s transcript may be referred to by the supreme court for the decision of any matter before the court * * * as fully as if it had been part of the bill of exceptions * * * as well as to supplement the record or correct any insufficiency or defect therein. This provision, however, shall not be construed as relieving the appellant from having the same printed as part of the transcript on appeal when requisite for the purposes of his appeal, nor relieve the respondent from the necessity of specifying in his praecipe what if any parts or additional parts of such stenographer’s transcript he desires incorporated in the *122transcript on appeal.” This means that, for the information of this court, to be consulted or not as the court may think proper or necessary, the stenographer’s report, or any part of it, may be brought up as matter collateral to the transcript on appeal. It need not be printed when so brought up, but, though either party may refer to it, neither party has any right to have it made the basis of decision unless he has caused its incorporation in the transcript on appeal.
(e) “In all cases of insufficiency or other defectiveness in the transcript or papers on appeal, the appellant or other party in interest may be allowed to complete or correct the same. * * * In all such cases, the supreme court may impose such terms, costs or penalties upon the party responsible * * * as to the court may seem proper.” The result of this provision is [5] greater than appears at first glance, for it means not only what the words imply; it also removes a barrier which has heretofore prevented this court from authorizing more than merely formal corrections, or corrections resulting from suggestion of diminution. The rule announced in Cornell v. Matthews, 28 Mont. 457, 72 Pac. 975, and many preceding cases, that this court is without jurisdiction to hear the appeal unless the record is made up in compliance with the provisions of statute in that behalf, exists no longer; but any defect or insufficiency, short of a total disregard of the law, is now subject to correction upon terms suitable to the offense. This is as it should be.
Summing up the whole Act, the general purpose is apparent. It is to make it possible for either party to show that any given appeal is or is not meritorious and thus to further and extend the public policy of this state as expressed in section 9412, Revised Codes, and repeated decisions of this court. In short, the Act is in furtherance of justice, so far as justice may be done by this court exercising its constitutional functions of a court of review.
It is to be observed, however, that while the field of investigation is thus broadened, the canons of judgment in any appeal are in no wise changed. We are still to determine whether re*123versible error has occurred; whether the evidence supports the verdict; whether the judgment is in accordance with law. Realizing this, it is not impossible to apply the provisions of the [6] Act to the practice. If, for example, the appeal is from a judgment and raises only errors of law appearing on the face of the judgment-roll, the appellant may rest upon the judgment-roll submitted as his transcript; but his adversary may bring up the stenographer’s report of the trial to show that notwithstanding appearances, the assigned errors were in reality of no [7] substantial consequence. If the appeal is from an order refusing a new trial, urging errors of law occurring at the trial, the appellant will propose for his transcript not only the judgment-roll and his settled bill of exceptions, if there be one, but also any other proceedings including such parts of the stenographic record as he thinks proper or necessary, and his adversary must propose and have incorporated in the transcript such additional matters as he thinks necessary to show that the [8] supposed errors were cured, corrected or inconsequential. If the appeal seeks to present the insufficiency of the evidence, it will, of course, be necessary to incorporate all the evidence in [9] the transcript on appeal. If on any appeal a question arises touching the accuracy of any paper or document set out in the transcript, the original, if not a part of the judgment-roll, may be brought up by either party or, if a part of the judgment-roll, by the supreme court; and when there is a doubt in the mind of the court as to whether the transcript is accurate or ample, or whether any error was substantial or has been compensated, the court may resort to the stenographic record, if brought up, to set that doubt at rest.
In the present instance the appellant assigns errors which do not appear upon the face of the judgment-roll, and seeks to have them reviewed on his appeal from the order denying him a new trial. It is manifest from what is said in the original opinion that he is in no position to do this as his transcript is now constructed; nor can he, by any effort, bring the supposed refusal of instruction No. 14 before us. Neither in the tran*124script on appeal nor in the stenographic record is it made to appear that the instruction was ever offered, or, if it was offered, what the ground of objection was or why it was refused — in brief, the paper is in no way identified as a part of the proceedings in the ease. Counsel argues that subdivision 5 of [10] section 6746, Revised Codes, has been modified by Chapter 135, Laws of 1915, and therefore he was not required to identify or authenticate the proposed instruction. Not only does Chapter 135, Laws of 1915, contain no such modification, but it expressly foriends against any such contention.
The other questions sought to be presented here could be considered if the appellant should do what he notified the respondent he would do, viz., incorporate in his transcript on appeal the stenographer’s record, and cause to be certified to this court the original exhibits in the case; and this he must do at his own cost if he would be further heard. Ordered accordingly.
Mr. Chief Justice Brantly concurs.
Mr. Justice Holloway dissents.